Third District Court of Appeal
                               State of Florida

                            Opinion filed June 7, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-0999
                         Lower Tribunal No. 13-20103
                             ________________


                             Richard Plumer II,
                                    Appellant,

                                        vs.

                  U.S. Bank National Association, etc.,
                                    Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Pedro P. Echarte, Jr., Judge.

      Richard Plumer II, in proper person.

      McGlinchey Stafford PLLC, and William L. Grimsley (Jacksonville), for
appellee.

Before LAGOA, SCALES and LUCK, JJ.

     PER CURIAM.

                            On Appellant’s Motions
       On or about May 3, 2017, pro se appellant, defendant and counter-plaintiff

below, Richard Plumer II, appealed to this Court the lower court’s April 4, 2017

non-final order. While not entirely clear from the record, it appears that this April

4, 2017 order denied Plumer’s motion seeking a default against appellee, plaintiff

and counter-defendant below, U.S. Bank National Association on Plumer’s

counterclaim.1 The trial court’s April 4, 2017 order also prevented Plumer from

scheduling any more hearings before the trial court prior to the scheduled April 28,

2017 trial date on U.S. Bank’s foreclosure case and Plumer’s counterclaim. That

trial was rescheduled by the trial court to May 12, 2017.

       The trial court docket indicates that, following a May 12, 2017 non-jury

trial, the trial court entered a final judgment of foreclosure for U.S. Bank. It is

unclear from the face of the trial court’s judgment how Plumer’s counterclaim was

adjudicated, if at all.

       On May 16, 2017, Plumer filed a motion asking this Court to take judicial

notice of filings in a related lower court case. We deny that motion. Florida Rule of

Appellate Procedure 9.200 prescribes how the record on appeal is assembled by

the lower court clerk and how the parties may include or exclude items from the

record.



1 At this stage, the record of the proceedings in this case is minimal; indeed, the
limited record before us reveals no counterclaim.

                                         2
      On May 18, 2017, Plumer filed a motion with this Court seeking a new trial

and other relief from the trial court’s May 12, 2017 final judgment. We deny this

motion, without prejudice, to Plumer filing, within 30 days, an amended Notice of

Appeal that conforms to the requirements of Florida Rules of Appellate Procedure

9.110(d) and 9.900(a). If Plumer chooses to file an Amended Notice of Appeal

seeking review of the trial court’s May 12, 2017 final judgment, this Court’s scope

of review also includes any ruling or matter adjudicated by the lower court in the

proceedings, assuming that orders reflecting any such challenged rulings are

attached to the Amended Notice of Appeal. Fla. R. App. P. 9.110(h), 9.900(a).

      We note that Plumer’s initial May 3, 2017 Notice of Appeal – purporting to

appeal the trial court’s single-page, April 4, 2017 non-final order – contained some

148 pages of argument and other extraneous material outside the scope of rules

9.110(d) and 9.900(a). The parameters governing a party’s briefings to this Court

are defined in Florida Rule of Appellate Procedure 9.210, and, as noted above, the

record on appeal is governed by rule 9.200. The parties are required to abide by

these rules.

      We recognize that Plumer is proceeding in this appeal pro se, as is his right.

Nevertheless, pro se parties are obligated to abide by the appellate rules. See

Greenfield v. Westmoreland, 156 So. 3d 1 (Fla. 3d DCA 2007).

      So ordered.



                                         3